People v Steven B. (2017 NY Slip Op 01149)





People v Steven B.


2017 NY Slip Op 01149


Decided on February 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2017

Sweeny, J.P., Renwick, Andrias, Kahn, Gesmer, JJ.


2834 3034/14

[*1]The People of the State of New York, Respondent,
vSteven B., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Samuel Z. Goldfine of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil E. Ross, J. at plea and sentencing), rendered June 26, 2015, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him to an indeterminate prison term of 1 1/3 to 4 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of adjudicating defendant a youthful offender and reducing the sentence to a term of 6 months incarceration and 5 years' probation, with the condition that defendant participate in a mental health and substance abuse program under the direction of the Probation Department, and otherwise affirmed.
We find that defendant's circumstances render him an eligible youth (see CPL 720.10[3][i]). In addition, we find the
sentence, including the denial of youthful offender treatment, excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2017
CLERK